DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's response submitted June 24, 2022, has been received.  The amendment of claims 1 and 3 is acknowledged.  Regarding Applicant’s arguments directed to the 112 rejections previously set forth, the 112 rejections are presently withdrawn.  Regarding Applicant’s arguments directed to the new limitation related to the inner layer are addressed below by addition of the Bradley reference.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2017/0016777 (“Yoshihara”) in view of U.S. Patent Pub. 2009/0110029 (“Bradley”).
Claim 1
Yoshihara discloses a temperature sensor comprising: a thermistor element (thermistor 11); a lead-out wire connected to the thermistor element (lead out wires 14 and 14b); a lead wire connected to the lead-out wire (lead wires 301A and 301B outside of the resin sheets); an inner layer formed by heating and curing or by melting and solidifying a pair of sheet-like inner layer materials made of a resin material (melted inner layer 21 from precursor tube 22); and outer layers formed by a pair of sheet-like outer layer materials made of a resin material and having flat surfaces on two sides (outer layers 23 from precursor tube 24), wherein the thermistor element, the lead-out wire, and a connection part between the lead-out wire and the lead wire are covered by the inner layer and are covered by the pair of outer layers by being sandwiched therebetween (Fig. 2). 
Yoshihara does not appear to explicitly disclose the thermistor element is not completely covered by the inner layer.
Bradley discloses a similar temperature probe with inner layer partially encapsulating a thermistor (Fig. 3, paragraph [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the thermistor element is not completely covered by the inner layer, as disclosed by Bradley, into the device of Yoshihara, for the purpose of securing the thermistor with quick response to temperature changes (Bradley, paragraphs [0024-0025]).

Claim 3
Yoshihara in view of Bradley discloses the temperature sensor according to claim 1, wherein the outer layers are in a curved-surface shape, one surface is in a concave curved-surface shape, and the other surface is in a convex curved-surface shape (Yoshihara, paragraph [0074, Fig. 8B). 

Claim 4
Yoshihara in view of Bradley discloses the temperature sensor according to claim 1, wherein an inner surface side of the outer layers is deformed to form a recess corresponding to the thermistor element (Yoshihara, Fig. 3A -3C, space within sleeve 24 forms a recessed section for inner material 21 and thermistor sensor). 

Claim 5
Yoshihara in view of Bradley discloses the temperature sensor according to claim 1, wherein the temperature sensor has flexibility (Yoshihara, paragraph [0012], flexible to install). 

Claim 6
Yoshihara in view of Bradley discloses the temperature sensor according to claim 1, wherein the lead wire is an electric wire covered by an insulating coating (Yoshihara, paragraph [0046, Fig. 2, coated wires). 

Claim 7
Yoshihara in view of Bradley discloses the temperature sensor according to claim 1, wherein the outer layers and the inner layer have heat resistance of 200 °C or more (Yoshihara, paragraph [0022], 300 °C). 

Claim 8
Yoshihara in view of Bradley discloses the temperature sensor according to claim 1, wherein the outer layers and the inner layer have oil resistance of 150 °C or more (Yoshihara, paragraph [0046], PTFE).

Claim 9
Yoshihara in view of Bradley discloses the temperature sensor according to claim 1, wherein the pair of sheet-like outer layer materials made of the resin material have an identical shape (Yoshihara, paragraph [0059], Fig., 3A, top and bottom side of tube relative to the thermistor element). 

Claim 10
Yoshihara in view of Bradley discloses the temperature sensor according to claim 1, wherein a thickness of the inner layer is greater than a thickness of the outer layer (Yoshihara, Fig. 2). 

Claim 11
Yoshihara in view of Bradley discloses a device including a temperature sensor, comprising the temperature sensor according to claim 1 (Yoshihara, paragraph [0002], temperature sensor).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2017/0016777 (“Yoshihara”) in view of U.S. Patent Pub. 2009/0110029 (“Bradley”), further in view of U.S. Patent Pub. 2014/0217289 (“Nam”).
Claim 2
Yoshihara in view of Bradley discloses the temperature sensor according to claim 1.
Yoshihara does not appear to explicitly disclose wherein a material that reflects infrared rays is disposed on one surface of the outer layers. 
Nam discloses incorporating an infrared reflector film (paragraph [0079-0082]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated an infrared reflective layer, as disclosed by Nam, into the device of Yoshihara in view of Bradley, for the purpose of improving signal (Nam, paragraph [0081]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICA S LIN/Primary Examiner, Art Unit 2853